DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on December 15, 2020, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. 
Applicant’s arguments and amendments have been fully considered. Applicant’s amendment to further require that the combination of materials administered include wherein  the hydrophilic carrier is glycerin or water; the skin penetration enhancer is dimethyl isosorbide or glycerin; the polar co-solvent is selected from the group consisting of ethanol, propanediol, ethoxydiglycol and 1,2-propanediol; and the hydrophilic carrier, skin penetration enhancer and polar co-solvent are different compounds, is not taught or reasonably suggested by the cited references and accordingly the grounds (under 35 USC over (i) Bender/Barry or (ii) Bender/Barry/Naoki(JP’290) of record are hereby withdrawn. 
Any previous rejection or objection not specifically addressed herein is withdrawn.


	
EXAMINER’S COMMENT
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.
The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment is presented to address a mere formal matter in the claims (for consistency of phrasing with the independent claim, the amendment considered not affecting the scope of the claim).

 In the Claims:

	In claim 7 at line 2, the term “further” has been deleted. 

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Wenzel et al (US Pat. No. 10,646,430) – The reference is considered relevant art, however directed to a topical Undaria-and-Bidens composition which the latter ingredient is not Undaria” extract.

Conclusion
Claims 1-3, 5, 7, 9-11, 13, 15-17, 19, 21, 24, and 25 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655